Order entered January 16, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01084-CR

                           ANDRE DJUNA HUBERT, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-60671-M

                                          ORDER
       The Reporter’s Record contains a CD ROM purporting to contain State’s Exhibit 25, the

police interview of Andre Djuna Hubert, and Defense’s Exhibit 1, the police interview of James

Alexander McCoy. However, the CD ROM contained in the Reporter’s Record does not contain

State’s Exhibit 25, the police interview of Andre Djuna Hubert. Instead, the CD ROM contains

two copies of Defense’s Exhibit 1, the police interview of James Alexander McCoy.

       Belinda G. Baraka, official court reporter of the 194th Judicial District Court, Dallas

County, Texas, is ORDERED to file a supplemental Reporter’s Record with this Court

containing a copy of State’s Exhibit 25, the police interview of Andre Djuna Hubert WITHIN

TEN DAYS of the date of this Order.
       The Clerk is DIRECTED to forward a copy of this Order to Belinda G. Baraka, official

court reporter of the 194th Judicial District Court, Dallas, County, Texas.


                                                     /s/     DAVID L. BRIDGES
                                                             JUSTICE